Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant's response, filed 16 February 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1-7, 9-12, 14-18, 39, and 41-42 are currently pending and have been examined.
Claim 1, 39, and 41 have been amended.
Claims 8, 13, 19-38, 40 have been canceled.
Claims 1-7, 9-12, 14-18, 39, and 41-42 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 01 September 2017 claiming benefit to Provisional Applications 62/553,641, 62/553,675, and 62/554,145.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-12, 14-18, 39, and 41-42 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 – Statutory Categories of Invention:
Claims 1-7, 9-12, 14-18, 39, and 41-42 are drawn to a method, system, and non-transitory computer-readable storage medium which are statutory categories of invention.

Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a method for identifying discrepancies between events from disparate healthcare systems in part performing the steps of receiving a first set of drug-related events from a first healthcare [source] of a medical facility, wherein the first set of drug-related events comprises at least thousands of drug-related events corresponding to multiple medications, multiple healthcare providers, and multiple patients, wherein the first set of drug-related events is formatted in a first format dependent on at least one of hardware or software of the first healthcare system, wherein the second healthcare [source] generates the second set of drug-related events in response to user interactions with the second healthcare [source], wherein the user interactions with the second healthcare system correspond to at least one of a drug dispensing event, a drug administration event, a drug waste event, or a drug return event; receiving a second set of drug-related events from a second healthcare [source] of the medical facility, wherein the second set of drug-related events comprises at least thousands of drug-related events corresponding to multiple medications, multiple healthcare providers, and multiple patients, wherein the second set of drug-related events is formatted in a second format dependent on at least one of hardware or software of the second healthcare [source], wherein the first healthcare [source] generates the first set of drug-related events in response to user interactions with the first healthcare [source], wherein the user interactions with the first healthcare [source] correspond to at least one of a drug dispensing event, a drug administration event, a drug waste event, or a drug return event, wherein each drug-related event of the first set of drug-related events and the second set of drug-related events comprises a plurality of event parameters, wherein the first format is different from and not compatible with the second format; based on said comparing, indicating to a user that the at least one event array indicates a potential drug misuse. 
Independent claim 1 also recites a method for identifying discrepancies between events from disparate healthcare systems in part performing the steps of normalizing the first set of drug-related events to generate a normalized first set of drug-related events in a normalized format and normalizing the second set of drug-related events to generate a normalized second set of drug-related events in the normalized format; concurrently generating a plurality of event arrays, at least one event array of the plurality of event arrays comprising a plurality of normalized drug-related events that occurred within a particular window of time and that include at least one matching event parameter, the plurality of normalized drug-related events including at least a first normalized drug-related event corresponding to a drug-related event of the normalized first set of drug-related events and a second normalized drug-related event corresponding to a drug-related event of the normalized second set of drug-related events; applying a drug reconciliation rule to the at least one event array to generate at least one event array parameter; comparing the at least one event array parameter to a corresponding event array parameter threshold to determine that the at least one event array parameter satisfies the event array parameter threshold, wherein a determination that the at least one event array parameter satisfies the event array parameter threshold indicates that a total amount of a particular drug for a particular patient that was administered, wasted, or returned does not satisfy a threshold corresponding to an amount of the particular drug for the particular patient that was 
Independent claim 39 recites a system for identifying discrepancies between events from disparate healthcare systems in part performing the steps of receive a first set of drug-related events from a first healthcare [source] of a medical facility, wherein the first set of drug-related events comprises at least thousands of drug-related events corresponding to multiple medications, multiple healthcare providers, and multiple patients, wherein the first set of drug-related events is formatted in a first format dependent on at least one of hardware or software of the first healthcare [source], wherein the first healthcare [source] generates the first set of drug-related events in response to user interactions with the first healthcare [source], wherein the user interactions with the first healthcare [source] correspond to at least one of a drug dispensing event, a drug administration event, a drug waste event, or a drug return event, -5-Application No.: 16/121155 Filing Date:September 4, 2018 wherein each drug-related event of the first set of drug-related events comprises a plurality of first event parameters; receive a second set of drug-related events from a second healthcare [source] of the medical facility, wherein the second set of drug-related events comprises at least thousands of drug-related events corresponding to multiple medications, multiple healthcare providers, and multiple patients, wherein the second set of drug-related events is formatted in a second format dependent on at least one of hardware or software of the second healthcare system, wherein the second healthcare [source] generates the second set of drug-related events in response to user interactions with the second healthcare [source], wherein the user interactions with the second healthcare system correspond to at least one of a drug dispensing event, a drug administration event, a drug waste event, or a drug return event, wherein each drug-related event of the second set of drug-related events comprises a plurality of second event parameters, wherein the first set of drug-related events are different from and not compatible with the 
Independent claim 39 also recites a system for identifying discrepancies between events from disparate healthcare systems in part performing the steps of normalize the first set of drug-related events to generate a normalized first set of drug-related events in a normalized format and normalize the second set of drug-related events to generate a normalized second set of drug-related events in the normalized format; concurrently generate a plurality of event arrays, at least one event array of the plurality of event arrays comprising a plurality of normalized drug-related events that occurred within a particular window of time and that include at least one matching event parameter, the plurality of normalized drug-related events including at least a first normalized drug-related event corresponding to a drug-related event of the normalized first set of drug-related events and a second normalized drug-related event corresponding to a drug-related event of the normalized second set of drug-related events; apply a drug reconciliation rule to the at least one event array to generate at least one event array parameter; compare the at least one event array parameter to a corresponding event array parameter threshold to determine that the at least one event array parameter satisfies the event array parameter threshold. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing 
Independent claim 41 recites a method for identifying drug diversion based on event discrepancies between disparate healthcare systems in part performing the steps of receiving a first set of drug-related events from a drug dispensing [source] of a healthcare [source] of a medical facility wherein the first set of drug-related events comprises at least thousands of drug-related events corresponding to multiple medications, multiple healthcare providers, and multiple patients, wherein the first set of drug-related events is formatted in a first format dependent on at least one of hardware or software of the drug dispensing [source], wherein the drug dispensing [source] generates the first set of drug-related events in response to user interactions with the drug dispensing [source], wherein the user interactions with the drug dispensing [source] correspond to a drug dispensing event; receiving a second set of drug-related events from an administration [source] of the healthcare system of the medical facility, wherein the drug administration [source] is configured to store information relating to a delivery of a drug to a patient, wherein the second set of drug-related events comprises at least thousands of drug-related events corresponding to multiple medications, multiple healthcare providers, and multiple patients, wherein the second set of drug-related events is formatted in a second format dependent on at least one of hardware or software of the administration [source], wherein the administration [source] generates the second set of drug-related events in response to user interactions with the administration system, wherein the user interactions with the administration system correspond to a drug administration event, wherein the first set of drug-related events is different from and not compatible with the second set of drug-related events; based on a determination that the difference satisfies a drug reconciliation threshold, causing a visual or audible indication that the at least one event array indicates a presence of drug diversion.
Independent claim 41 also recites a method for identifying drug diversion based on event discrepancies between disparate healthcare systems in part performing the steps of normalizing the first set of drug-


Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claims 1, 39, and 41 recite a network. The specification provides that the network may be a local or wide area network, such as the internet (Detailed Description in ¶ 0027-28), but no specific structure is required. The use of a network, in this case to send data between two locations, only recites the network as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claims 39 recites a processor. The specification defines the processor as a local computing device, a remote computing device (Detailed Description on p. 5 ¶ 0027), microprocessor (Detailed Description on p. 6 ¶ 0032), servers, virtual machines (Detailed Description on p. 25 ¶ 0097), or other programmable data 
Claims 1, 39, and 41 recite a healthcare system. The specification defines the healthcare system as software, firmware, hardware, or any combination(s) of software, firmware, or hardware suitable for the purposes described (Detailed Description on p. 76 ¶ 0280) with the specific structure including servers, workstations, personal computers, computerized tablets, PDAs, and other computing devices (Detailed Description on p. 76 ¶ 0280). The use of a healthcare system in this case to identify behavior patterns, trends, or other anomalous usage information to identify particular events, only recites the healthcare system as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
Claim 41 recites a drug dispensing system comprising a computerized drug storage apparatus configured to dispense precise amounts of one or more drugs. The use of a drug dispensing system comprising a computerized drug storage apparatus configured to dispense precise amounts of one or more drugs, in this case to provide drug access/usage data, only recites the drug dispensing system comprising a computerized drug storage apparatus as a tool which only serves to input data for use by the abstract idea (MPEP § 
Claim 41 recites a drug administration system. The specification does not provide any structure for the drug administration system. The use of a drug administration system, in this case to store information relating to a delivery of a drug to a patient, only recites the drug administration system as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception.
The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claims 39 recites a processor.
Claims 1, 39, and 40 recite a healthcare system.
Claim 41 recites a drug dispensing system comprising a computerized drug storage apparatus.
Claim 41 recites a drug administration system.
Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data, the computer and data processing devices to apply the algorithm, and the display device to display selected results of the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Each additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional elements do not have sufficient structure 
Claims 1, 39, and 41 recite a network for sending data between devices. The courts have decided that receiving or transmitting data over a network as well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II) other types of activities example i. receiving or transmitting data over a network, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Abbreviated Analysis for Depending Claims: 
The dependent claims 2-7, 9-12, 14-18, and 42 have been given the full two part analysis including analyzing the additional limitations both individually and in combination. Each of these steps of the preceding dependent claims 2-7, 9-12, 14-18, and 42 only serve to further limit or specify the features of independent claim 1, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner.  The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea. The limitations of the dependent claims fail to integrate an abstract idea into a practical 
For the reasons stated, these claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. § 101. 

Claims 1-7, 9-12, 14-18, 39, and 41-42 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed 16 February 2022 with respect to 35 USC § 101 have been fully considered but they are not persuasive.
Step 2A – Judicial Exception Analysis, Prong 1:
Applicant asserts that Examiner failed to consider the claim as a whole and failed to consider the technical elements of the claim that elevate it beyond organizing human activity or a mental process. Applicant asserts that limitations such as receiving a first and second set of drug-related events over a network, normalizing the drug-related events, and analyzing thousands or millions of drug related events when considered as a whole is not directed towards organizing human activity or a mental process. Examiner disagrees – Examiner has adequately considered the claims as a whole following the correct analysis under Step 2A’s two prong analysis that required Examiners to analyze the claim limitations under two classifications (1) the abstract idea of the claim and (2) additional elements of the claim. Every limitation of 
Next, Applicant asserts that the claims do not recite a mental process because the human mind is not equipped to perform the alleged mental process – specifically analyzing thousands or millions drug related events from multiple healthcare systems in multiple non-standardized formats, converting the events into a standardized format, generating event arrays, and applying drug reconciliation rules to the event arrays. Applicant also believes that it is Examiner’s burden to prove that the human mind is capable to performing said tasks. Examiner disagrees. Applicant’s arguments that the repetitive nature of the process would amount to a process too complex for mental handywork is not an accurate representation of the rule. The complexity analysis for mental handwork does not rely on temporal commitment for completing the mental process (or notable limit the mental process to a single human mind to complete the entirety of the abstract idea). The repetitiveness of the metal process does not inherently result in a complex process, but perhaps just a laborious one.  
For further clarification of Examiner’s previous response, Examiner was merely suggesting Applicant provide case law evidence that the courts have interpreted the complexity of a mental process to include limitations reciting human mental handywork wherein only the repetitive nature of the mental work would deem said limitations as too complex to be practically performed in the human mind, as Examiner has found see MPEP § 2106.04(a)(2)(III) A. A Claim With Limitation(s) That Cannot Practically be Performed in the Human Mind Does Not Recite a Mental Process wherein no one the stated examples found that the repetitive nature of the abstract idea results in a process not practically performed in the human mind). Furthermore, Examiner finds the instant claims to be more analogous to  a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).  Similar to Electric Power Group v Alstom (see p. 11 of Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)) – here, rather than claiming “some specific way of enabling a computer to monitor data from multiple sources across healthcare centers, the claims “purport to monopolize every potential solution to the problem”—any way of effectively monitoring multiple sources for drug misuse. In fact, the Court seems to dismiss the assertion that (1) the amount of information processed does not remove the limitations from being considered an abstract idea stating “[m]erely requiring the selection and manipulation of information—to provide a “humanly comprehensible” amount of information useful for users, Reply Br. at 6; Electric Power Group Br. at 14–15—by itself does not transform the otherwise-abstract processes of information collection and analysis” (emphasis added – see p. 9 ¶ 2 of Id.)  and (2) the time it takes to process said information and including language such as “real-time” does not preclude the claim from being directed towards an abstract idea stating “[t]he claims in this case specify what information in the power-grid field it is desirable to gather, analyze, and display, including in “real time”; but they do not include any requirement for performing the claimed functions of gathering, analyzing, and displaying in real time by use of anything but entirely conventional, generic technology”(emphasis added – see p. 11 ¶ 1 of Id.). 
Applicant asserts that Examiner fails to provide a reason or argument for why the amount of data across disparate non-normalized healthcare system would not be impractical for a human to receive and 
Applicant again asserts that the number of interactions is highly relevant to the practicality of a method. The number of interactions directly affects at least the amount of time and concentration required for a human to complete a task and, as such, is directly related to whether that task is practical for a human to perform and that the burden of proof rests on the Examiner if the Examiner alleges that the number of interactions described above is not a relevant consideration. Examiner cannot practically carry the burden of proof to demonstrate that a rule Applicant presents is not in fact a precedented interpretation of the rule – here, it would be impossible for Examiner to prove that that the number of interactions is NOT a relevant consideration when determining if a mental process could practically be performed as no such court case has addressed such a matter. As indicated above, merely stating that “the number of interactions is highly relevant to the practicality of a method” without case law indicating that such interpretation is accepted by the courts would amount to a mere statement of patentability. Examiner advised in previous office actions, as indicated by Applicant, for Applicant to provide proof of such interpretation of the rule. Examiner has provided evidence above (see Electric Power Group v. Alstom) against the Applicant’s assertions that repetitiveness affects the analysis of the reasonableness of a mental process. 

Step 2A – Judicial Exception Analysis, Prong 2:
a technical failure of a computer system. An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03 (MPEP § 2106.05(a)(II)). The instant claims seem analogous to MPEP § 2106.05(a)(II) examples that the courts have indicated may not be sufficient to show an improvement to technology, example iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48. 
Next, Applicant asserts that the instant claims provide an improvement to technology and the functionality of a computing device via examples provided in the Specification. First, in ¶ 0072, the Specification states that a lack of uniformity in the management of data across the systems makes it challenging for a computing device to associate the health care data across multiple system and provides the example of associating a see MPEP § 2106.05(a)(II) citing McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03). Second, in ¶ 0131, the Specification provides that by associating events from the different systems, the verification system can reduce the processing resources used to process or analyze health care data. However, once again there lacks any details within the claim language that would the cover any particular solution to the problem or a particular way to achieve the desired outcome, but merely claim the idea of a solution or outcome outside of merely claiming normalizing the disparate system events and generating an array with both data sets. (see MPEP § 2106.05(a)(II) citing McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03). There are no details within the claim language that explains the details of an unconventional technical solution or identifies technical improvements realized by the claim over the prior art (MPEP § 2106.05(a)). An improvement in the abstract idea itself is not an improvement in technology – to show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method.
Step 2B – Additional Elements that Amount to Significantly More:
Applicant maintains the previous assertion that the claims are directed to significantly more than the abstract idea. Examiner respectfully disagrees. Applicant asserts that the claim’s non-obviousness provides evidence that the claims are allowable under Step 2B. Examiner respectfully disagrees. The conventionality of the abstract idea is not considered – on the conventionality of the additional elements (MPEP 2016.05(I)). Here, as discussed in the Subject Matter Free of the Prior Art, the abstract idea (i.e. claim language requiring the event comparison vector system to include pharmaceutical, recreational, or over the counter drug/medication related event data and apply a drug/medication related rule to determine a 
Applicant then asserts that the arrangement of claim elements as a whole are non-conventional and non-generic, and Examiner incorrectly cited 37 CFR 1.111(b) for failure to respond. Examiner notes that 37 CFR 1.111(b) states that a reply must address every ground of objection and rejection in the prior Office action. Here, mere statements that the arrangement of claim elements as a whole are non-conventional and non-generic amounts to an unproveable statement of patentability. Examiner also notes that the courts have found the combination of additional elements present in the current application to be well-understood, routine, and conventional, as noted above stating a generic combination of computer components to apply the abstract idea is not considered significantly more than the abstract idea (see MPEP 2016.05(f)). Examiner cannot provide any additional feedback/response to Applicant’s mere statement that this is an incorrect conclusion without further recitation as to how the combination of additional elements would not be considered well understood, routine, and conventional use of a generic computer infrastructure. 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626